Exhibit 99.1 NEWS RELEASE 18 CONTACTS Media Investor Relations Angela Howland Blackwell: 585-678-7141 Patty Yahn-Urlaub: 585-678-7483 Cheryl Gossin: 585-678-7191 Bob Czudak: 585-678-7170 Constellation Brands Reports Second Quarter Fiscal 2013 Results · Achieves comparable basis diluted EPS of $0.71 and reported basis diluted EPS of $0.67 · Results include lower than expected tax rate · Updates fiscal 2013 outlook; expects comparable basis diluted EPS of $2.00 - $2.10 and reported basis diluted EPS of $1.87 - $1.97 · Increases free cash flow target; new target range set at $450 - $500 million for fiscal 2013 · Acquisition of remaining 50 percent interest in Crown Imports targeted to close first quarter calendar 2013; secures financing during second quarter Second Quarter 2013 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ 1
